NO. 07-08-0086-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 24, 2008
                         ______________________________

                      KENCO BANCSHARES, INC., APPELLANT

                                           V.

               E.O.WINKLES, INDIVIDUALLY AND AS INDEPENDENT
                 EXECUTOR AND TRUSTEE UNDER THE WILL OF
                   ALICE E. WINKLES, DECEASED, APPELLEE
                     _________________________________

              FROM THE 39TH DISTRICT COURT OF KENT COUNTY;

           NO. 1639; HONORABLE CHARLES LEWIS CHAPMAN, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      On April 17, 2008, appellant Kenco Bancshares, Inc., filed an unopposed motion to

dismiss this appeal. No decision of this Court having been delivered to date, we grant the

motion. Accordingly, the appeal is dismissed. Tex. R. App. P. 42.1(a)(1).          As no

agreement regarding appellate costs has been filed, all costs incurred by this appeal are
adjudged against appellant. Tex. R. App. P. 42.1(d). No motion for rehearing will be

entertained and our mandate will issue forthwith.




                                               James T. Campbell
                                                   Justice




                                           2